Citation Nr: 1415658	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  08-09 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a separate disability rating for mid-chest pain and shortness of breath as a neurologic abnormality associated with service-connected thoracolumbar spine disorder.

2.  Entitlement to a separate disability rating for left lower extremity radiculopathy as a neurologic abnormality associated with service-connected thoracolumbar spine disorder.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1985 to December 1992 and from December 2003 to July 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  Jurisdiction of this case currently resides with the VA RO in St. Petersburg, Florida.  The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in August 2010.  The transcript of the hearing has been associated with the claims file.  This issues currently on appeal were previously before the Board in July 2011, at which time they were remanded for additional development.  The issues have now been returned to the Board for further appellate action.

The Board notes that in addition to the paper claims file there is a Virtual VA electronic claims file associated with the Veteran's claim.


FINDINGS OF FACT

1.   The Veteran's claim for entitlement to a separate disability rating for mid-chest pain and shortness of breath is indicative of symptoms and manifestations that are not clearly distinguishable from his service-connected thoracic spine disability.

2.  The evidence of record shows that, giving the Veteran the benefit of the doubt, it is likely that the Veteran has left lower extremity radiculopathy that is etiologically related to his service-connected thoracolumbar spine disorder.

3.  The Veteran is unable to obtain and maintain any form of substantially gainful employment due solely to the effects of his service-connected disabilities, excluding his service-connected posttraumatic stress disorder (PTSD).


CONCLUSIONS OF LAW

1.  The appeal for entitlement to a separate disability rating for mid-chest pain and shortness of breath is dismissed.  38 U.S.C.A. § 7105(d) (West 2002).

2.  Left lower extremity radiculopathy was proximately due to, or the result of, a service-connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).

3.  The criteria for a TDIU have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dismissal of Claim for Separate Disability Rating for Mid-Chest Pain and Shortness of Breath

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105. 

It is important to recognize that the Veteran cannot be doubly compensated for the same disability.  The evaluation of the same disability under various diagnoses is to be avoided, as is the evaluation of the same manifestation under different diagnoses.  38 C.F.R. § 4.14 (2011); Aberman v. Shinseki, 570 F.3d 1377 (Fed. Cir. 2009).  Additionally, when it is not possible to separate the effects of service-connected and non-service-connected disabilities, such effects should be attributed to the service-connected condition.  Mittleider v. West, 11 Vet. App. 181 (1998).

In June 2012, the Veteran was afforded a VA examination.  The Veteran reported that after an August 2004 car accident in service he started having "chest wall pain on the left side of the chest anteriorly and shortness of breath."  The Veteran reported that the chest pain and shortness of breath were not typical of cardiac pain, he would have symptoms once a week, and they would last for hours.  He reported that his doctor associated his symptoms with the herniated T8-9 disc problem and that none of his doctors had diagnosed a cardiac or respiratory problem.  He reported taking Aleve and tramadol to help his chest pain.  

Upon physical examination, the examiner noted that the "shortness of breath" was not actually shortness of breath but rather "a feeling of pinching pain in the chest wall area when he takes a deep breath when he is getting this chest pain."  The examiner opined that it was as likely as not that the chest pain and "shortness of breath" was a type of pain from the service-connected spine condition.  The examiner noted that the chest pain and "shortness of breath" were not a separate disability, but a symptom of the service-connected spinal condition.

The Board finds that the Veteran's claimed symptoms of chest pain and "shortness of breath" are already compensated for by his service-connected thoracic spine with bulging disc T8-9, status post L4-5 laminectomy and spinal fusion with osteoarthritis (40 percent disability rating).   

Accordingly, as there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal for entitlement to a separate disability rating for mid-chest pain and shortness of breath and it is dismissed.





Duties to Notify and Assist

As will be further discussed below, the Veteran's claim of entitlement to a separate disability rating for left lower extremity radiculopathy as associated with his service-connected thoracolumbar spine disorder, and his claim for entitlement to a TDIU are being granted in full.  Therefore, the Board finds that any error related to VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) with regard to these claims is rendered moot by this fully favorable decision.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, there is no need to engage in any analysis with respect to whether the requirements of the VCAA and the VA's duties to notify and assist have been satisfied concerning this appeal.  

Entitlement to Separate Disability Rating for Left Lower Extremity Radiculopathy

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may alternatively be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  See 38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  See 39 C.F.R. § 3.310(b); Allen v. Brown, 8 Vet. App. 374 (1995).  

In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); see also Allen, supra.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 1507 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran contends that he has neurologic abnormalities affecting the left lower extremity associated with his service-connected thoracolumbar spine disability.  Under the General Rating Formula for Diseases and Injuries of the Spine, an associated neurologic abnormality, including, but not limited to, bowl or bladder impairment, is rated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2013).  In July 2011, the Board remanded the issue for further development.  The Board noted that a medical opinion was required to address the question of whether there was objective medical evidence of neurologic abnormalities of the lower extremities due to the service-connected thoracolumbar spine disability.  

In June 2012, the Veteran was afforded a VA general medical examination.  The Veteran reported that he started having numbness in his left calf muscle area and the bottom of his left foot after he had spinal surgery in March 2004.  He reported that the pain occurred once every two days, usually when he lifted something.  He reported that taking Aleve helped "a little bit."  The Veteran reported that he had an EMG at the VA hospital in 2005, but that results were "kind of inconclusive" or showed no permanent nerve damage.  He indicated that he was going to get another EMG, but his appointment was cancelled.  

The examiner noted that the Veteran's pain was not the "typical sciatic shooting pain" down the left lower extremity.  The examiner called neurology regarding the EMG test, and was told that neurology consultation was needed to determine if an EMG test was warranted.  The examiner reviewed the December 2005 EMG and noted that there was "no EMG evidence of left lumbar radiculopathy or sensory motor peripheral neuropathy of the left leg."  The examiner did not conduct a current neurological examination.  The examiner opined that the Veteran's current lower extremity neurological abnormalities are less likely as not to have been caused by or aggravated by his service-connected thoracolumbar spine disability because the Veteran's symptoms are not typical of radiculopathy of the spine and the EMG conducted in 2005 did not show radiculopathy.     

In August 2012, the Veteran was afforded a neurology consultation.  The examiner repeated the Veteran's reported history.  The Veteran reported no leg weakness but constant paresthesia from his left lumbar region radiating down his lateral posterior thigh into his left foot.  The Veteran reported that Aleve and Motrin helped his pain.  Upon physical examination the examiner noted that the Veteran's deep tendon reflexes were +1 and equal except for the left Achilles which was diminished.  The examiner also noted that sensory was decreased at L4-L5 and S1 on the left.  The examiner diagnosed left L4-S1 lumbar radiculopathy.  

Resolving all doubt in favor of the Veteran, the Board finds that the Veteran has a current diagnosis of left lower extremity radiculopathy.  The Veteran has consistently reported that his symptoms of radiculopathy started after his 2004 spinal fusion surgery.  Accordingly, the Board finds that a separate disability rating for left lower extremity radiculopathy is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5235-5243.





TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities will be rated as totally disabled.  38 C.F.R. § 4.16.

"Substantially gainful employment" is that employment that "is ordinarily followed by the nondisabled to earn their livelihoods with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment will not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).

A TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a).  For the purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from common etiology or a single accident; (3) disabilities affecting a single body system; (4) multiple injuries incurred in action; or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2013); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).


The Veteran filed a claim for entitlement to a TDIU in April 2008.  He has reported that he is prevented from securing and maintaining substantially gainful employment because of his spinal fusion, degenerative disc syndrome, herniated discs, and osteoarthritis.  A December 2008 rating decision of the VA RO in New Orleans, Louisiana, denied the Veteran's claim finding, in part, that he did not meet the schedular criteria for a TDIU.  The Veteran did not file a notice of disagreement.  However, as noted in the July 2011 Board remand, the issue of entitlement to a TDIU is raised by the record as part and parcel of the Veteran's thoracolumbar spine disability increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Accordingly, the Board determined that the issue of TDIU must again be considered and the Board remanded for further development as deemed appropriate by the RO.  

While the Veteran has already been assigned a 100 percent disability rating for his service-connected PTSD, the issue of TDIU issue is not moot under the circumstances of this case.  See Bradley v. Peake, 22 Vet. App. 280 (2008) (holding that there could be a situation where a veteran has a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability in order to qualify for a higher special monthly compensation rating).   The Board notes that the Veteran is already in receipt of special monthly compensation under 38 U.S.C. 1114(s).  It may be possible for the Veteran to receive special monthly compensation at a higher rate if he is separately rated for TDIU based on his service-connected disabilities other than PTSD.     

Aside from PTSD, service connection is in effect for the following disabilities: a thoracolumbar spine disorder, rated at 40 percent; seborrheic dermatitis and psoriasis, rated at 30 percent; cervical spondylosis, psoriatic arthritis of the left hip, psoriatic arthritis of the bilateral knees, and psoriatic arthritis of the bilateral ankles, all rated at 10 percent; and erectile dysfunction and scar of the right upper eyelid, rated as noncompensable.  The Veteran's combined rating for his service connected disabilities excluding PTSD meets the scheduler criteria of at least 70 percent 
for a schedular TDIU rating.  38 C.F.R. §§ 4.16(a), 4.25 (2013).  Additionally, the Veteran has one disability that is rated as 40 percent disabling.  The Board finds that the Veteran meets the requirement for a schedular TDIU.

In his April 2008 application for a TDIU, the Veteran reported that the highest education he had completed was one year of college.  He also received training for automotive and diesel technology.  He reported that he had been employed working with heavy mobile equipment from June 1993 to January 2006 at OMS 7.  The Veteran reported that he left his position in January 2006 because of his service-connected back disability.  

In the June 2012 VA examination, the examiner noted that the Veteran "is likely to be able to do sedentary or non-physically demanding employment."  The examiner also noted that the Veteran "is unlikely to be able to do physical employment mainly because of his SC spinal condition and status post spinal fusion."  

In light of the Veteran's occupational background and the functional limitations described in the June 2012 examination report, the Board finds that the Veteran's service-connected disabilities, excluding PTSD, are sufficient to render him unable to obtain and maintain any form of substantially gainful employment in accordance with his occupational background and education level.  Thus, entitlement to a TDIU is warranted.











							[Continued on Next Page]
ORDER

The appeal in the claim for entitlement to a separate disability rating for mid-chest pain and shortness of breath is dismissed.

Entitlement to a separate disability rating for left lower extremity radiculopathy is granted, subject to the criteria governing the award of monetary benefits.

Entitlement to a TDIU is granted, subject to the criteria governing the award of monetary benefits.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


